

115 HR 6778 IH: Medicaid Substance Use Disorder Treatment via Telehealth Act
U.S. House of Representatives
2018-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6778IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2018Mr. Ben Ray Luján of New Mexico introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Health and Human Services to provide guidance to States regarding
			 Federal reimbursement for furnishing services and treatment for substance
			 use disorders under Medicaid using telehealth services.
	
 1.Short titleThis Act may be cited as the Medicaid Substance Use Disorder Treatment via Telehealth Act. 2.Guidance to States regarding Federal reimbursement for furnishing services and treatment for substance use disorders under Medicaid using telehealth services, including in school-based health centers (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services, acting through the Administrator of the Centers for Medicare & Medicaid Services, shall issue guidance to States on the following:
 (1)State options for Federal reimbursement of expenditures under Medicaid for furnishing services and treatment for substance use disorders, including assessment, medication-assisted treatment, counseling, medication management, and medication adherence with prescribed medication regimes, using telehealth services. Such guidance shall also include guidance on furnishing services and treatments that address the needs of high-risk individuals, including at least the following groups:
 (A)American Indians and Alaska Natives. (B)Adults under the age of 40.
 (C)Individuals with a history of nonfatal overdose. (D)Individuals with a co-occurring serious mental illness and substance use disorder.
 (2)State options for Federal reimbursement of expenditures under Medicaid for education directed to providers serving Medicaid beneficiaries with substance use disorders using the hub and spoke model, through contracts with managed care entities, through administrative claiming for disease management activities, and under Delivery System Reform Incentive Payment (DSRIP) programs.
 (3)State options for Federal reimbursement of expenditures under Medicaid for furnishing services and treatment for substance use disorders for individuals enrolled in Medicaid in a school-based health center using telehealth services.
 (b)DefinitionsIn this Act: (1)School-based health centerThe term school-based health center has the meaning given that term in section 2110(c)(9) of the Social Security Act (42 U.S.C. 1397jj(c)(9)).
 (2)Telehealth servicesThe term telehealth services includes remote patient monitoring and other key modalities such as live video or synchronous telehealth, store-and-forward or asynchronous telehealth, mobile health, telephonic consultation, and electronic consult including provider-to-provider e-consults.
				